DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the ground(s) that it “is not likely” to be a search burden.  This is not found persuasive because the Groups are classified in different subclasses and Group I is direct to a blank which is not required by Group II. The method claims 35-53 are directed towards a blank which is the subject matter of Group I and as such are directed towards a nonelected Group. Claims 1-19 are pending. Claims 20-53 are withdrawn from further consideration as being drawn to a nonelected Group.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2019, 11/19/2019, 01/31/2020 and 04/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because of the following:
145b is directed to a fold line in the figures but it referred to as a central panel in paragraph [0042].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
175b in at least Figs. 5 and 6
209 in Fig. 5 
219 in Fig. 5
154a in Fig. 7  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference characters "229" and "108" have both been used to designate the back portion in Fig. 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference number 229 is referred to as a line of weakening in paragraphs [0031] and [0039] and as a curved corner in paragraphs [0021] and [0043]. One naming convention should be used for each reference number.  
Appropriate correction is required.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 12-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the radius of curvature is approximately half of a radial length of the at least one curved divider flap”, this is unclear. The radius of curvature has a length of radius to form that curvature, how then can the radial length be half of that radius. Wouldn’t that make the radius of curvature smaller? It is unclear what the applicant means by radial length as it is not recited in the specification and it is unclear how the relationship between a radius of curvature and a radial length can possibly meet this limitation.
Claim 5 recites “wherein the at least one curved divider flap is for contouring a portion of one or more containers”, this is unclear. How does the divider flap shape (contouring) the container? Does the applicant mean that a portion of the divider flap contours to a portion of the container in the adjacent receiving space? For the purposes of compact prosecution, the examiner will treat a divider flap that contours to a portion of the container to meet this limitation.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “keel” in claims 12, 13, 15 and 18 is used by the claim to mean “end panel or tab,” (it is unclear what is meant by keel in the claim) while the accepted meaning is “the longitudinal structure along the centerline at the bottom of a vessel's hull, on which the rest of the hull is built, in some vessels extended downward as a blade or ridge to increase stability or the chief structural member of a boat or ship that extends longitudinally along the center of its bottom and that often projects from the bottom.” The term is indefinite because the specification does not clearly redefine the term. It is unclear to the examiner what is being claimed.
Claims not specifically addressed are included in this rejection due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland US 5,878,877 herein after referred to as Sutherland.
Regarding claim 1 Sutherland discloses a carrier (12 basket style carrier) for holding a plurality of containers (B beverage bottles, Figs. 1, 2 and 7), comprising: 
a plurality of panels at least partially extending around an interior space of the carrier (Figs. 1-2), the plurality of panels includes a front panel (left 14 side panel), a back panel (right 14), at least one side panel (18 curved end section, Fig. 2), and at least one bottom panel (16 bottom panel, Fig. 1); at least one curved corner (Figs. 1 and 2); and at least one curved divider flap (32 divider partition, Fig. 2) extending from the at least one central panel (20 central support panel, Figs. 1 and 2) to one of the front panel (left 14) and the back panel (right 14) in the interior space of the carrier (Figs. 1 and 2).
Regarding claim 2 Sutherland discloses the carrier of claim 1 and further discloses wherein the at least one curved divider flap (32) defines a radius of curvature (the divider flap is curved and thus has a radius of curvature).
Regarding claim 4 Sutherland discloses the carrier of claim 1 and further discloses wherein the at least one curved divider flap (32) at least partially defines a plurality of container-receiving spaces for receiving respective containers (B) of the plurality of containers (receiving spaces on either side of 32 Fig. 2).
Regarding claim 5 Sutherland discloses the carrier of claim 4 and further discloses wherein the at least one curved divider flap (top left 32) contours a portion of one or more containers of the plurality of containers (top left B, Fig. 2).
Regarding claim 6 Sutherland discloses the carrier of claim 4 and further discloses wherein the at least one curved divider flap is a first curved divider flap (32), and the at least one curved divider flap further comprises a second curved divider flap (34 divider partition) extending from the at least one central panel (20) to the one of the front panel (14) and the back panel (14, Fig. 2).
Regarding claim 7 Sutherland discloses the carrier of claim 4 and further discloses wherein the at least one central panel (20) is a front central panel (left side of 20 made from 42 central support panel), the at least one curved divider flap (32) is a first curved divider flap extending from the front central panel (left side of 20) to the front panel (left 14) and defining a plurality of container-receiving spaces in a front interior space of the carrier (32 creates spaces on either side to hold B), the at least one central (20) panel further comprises a back central panel (right side of 20 made from 42), and the at least one curved divider flap (32) further comprises a second curved divider flap (right side 32) extending from the back central panel (right side of 20) to the back panel (right side 14) and defining a plurality of container-receiving spaces in a back interior space of the carrier (32 creates spaces on either side to hold B, Figs. 1 and 2).
Regarding claim 8 Sutherland discloses the carrier of claim 7 and further discloses wherein the at least one curved divider flap further comprises a third curved divider flap (left 34) extending from the front central panel (left side of 20) to the front panel (left 14) and a fourth curved divider flap (right 34) extending from the back central panel (right side of 20) to the back panel (right 14, Fig. 2).
Regarding claim 9 Sutherland discloses the carrier of claim 1 and further discloses wherein the at least one curved corner is a first curved corner, and the at least one curved corner further comprises a second curved corner (Fig. 2 has 4 curved corners).
Regarding claim 10 Sutherland discloses the carrier of claim 9 and further discloses wherein the at least one side panel (18) is a first side panel (top left 18) and the at least one side panel further comprises a second side panel (top right 18), the first curved corner is foldably connected (30 fold line, Fig. 2) to each of the first side panel (18) and the one of the front panel (14) and the back panel, and the second curved corner  is foldably connected (30) to each of the second side panel (top right 18) and the one of the front panel and the back panel (14).
Regarding claim 11 Sutherland discloses the carrier of claim 10 and further discloses wherein the first side panel is a first front side panel, the second side panel is a second front side panel, the at least one side panel further comprises a first back side panel and a second back side panel (there are side panels 18 at the top left and bottom left for the front side and the same for the back, side panels at the top right and bottom right), the at least one curved corner further comprises a third curved corner foldably connected to the each of the second back side panel and the back panel, and the at least one curved corner further comprises a fourth curved corner foldably connected to each of the first back side panel and the back panel (four curved corners connected by 30 to the side and back panel).
Regarding claim 16 Sutherland discloses the carrier of claim 1 and further discloses wherein the at least one central panel (20) is a front central panel (left side of 20 made from 42) and the at least one central panel (20) further comprises a back central panel (right side of 20 made from 42), the at least one side panel (18) is a first front side panel (top left 18, Fig. 2) and the at least one side panel further comprises a second front side panel (bottom left 18), a first back side panel (top right 18), and a second back side panel (bottom right 18), the at least one curved corner is a first curved corner foldably connected (via 30) to each of the front side panel (18) and the front panel (14), the at least one curved corner further comprises a second curved corner foldably connected (via 30) to each of the second front side panel (18) and the front panel (14), a third curved corner foldably connected (via 30) to the each of the second back side panel (18) and the back panel (14), and a fourth curved corner foldably connected (via 30) to each of the first back side panel (18) and the back panel (14), the at least one curved divider flap (32) is a first curved divider flap extending from the front central panel to the front panel and defining a plurality of container-receiving spaces in a front interior space of the carrier (left 32), and the at least one curved divider flap further comprises second curved divider flap extending from the back central panel to the back panel and defining a plurality of container-receiving spaces in a back interior space of the carrier (right 32, Fig. 2).
Regarding claim 17 Sutherland discloses the carrier of claim 16 and further discloses wherein the at least one curved divider flap further comprises a third curved divider flap extending from the front central panel to the front panel (left side 34) and a fourth curved divider flap extending from the back central panel to the back panel (right side 34, Fig. 2).
Regarding claim 19 Sutherland discloses the carrier of claim 1 and further discloses wherein the at least one curved corner comprises a plurality of parallel fold lines (24, 26 and 28 fold lines, Fig. 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735